Citation Nr: 0421193	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-18 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease (claimed as breathing problems) 
due to herbicide exposure.  

3.  Entitlement to service connection for a skin rash due to 
herbicide exposure.  

4.  Entitlement to service connection for inflamed joints to 
include knees, hands, and feet due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and W. C. 


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from November to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2004, the veteran testified before the undersigned 
Veteran's Law Judge at a hearing in Roanoke, Virginia.  A 
transcript of that hearing has been associated with the 
claims folder.

At the personal hearing, contentions were raised concerning 
peripheral neuropathy.  It was asserted that this pathology 
is present and related to his service connected diabetes.  
There was some discussion of the issue with reference to the 
claim of service connection for joint pain.  As is discussed 
below in greater detail, the diabetes claim is to be 
considered in the REMAND section of this document.  That 
review will include an examination for related peripheral 
neuropathy.  For the sake of discussion, the service 
connection claim will be taken as involving musculoskeletal 
joint pain, and not neuropathy.

As noted, the issue of entitlement to an initial rating in 
excess of 20 percent for diabetes mellitus is addressed in 
the REMAND portion of the document below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran had service in Vietnam during the Vietnam 
era; he is presumed to have been exposed to herbicides 
including Agent Orange during his Vietnam service.

2.  The veteran's asthma and chronic obstructive pulmonary 
disease were not present in service or diagnosed until 1974 
(asthma), and are not causally related to an incident of 
service, including herbicide exposure in Vietnam.

3.  The veteran's current tinea cruris began many years after 
service and was not caused by any incident of service 
including herbicide exposure in Vietnam.

4.  The veteran does not have a chronic disability manifested 
by inflamed joints to include knees, hands, and feet.  


CONCLUSIONS OF LAW

1.  Asthma and chronic obstructive pulmonary disease (claimed 
as breathing problems), were not incurred in or aggravated by 
active service; nor may these conditions be presumed to have 
been incurred in service as a result of herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service as a result of herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

3.  A chronic disability manifested by inflamed joints to 
include knees, hands, and feet was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service as a result of herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini II, supra.  

In this case, VCAA notice and provisions were provided to the 
veteran before the unfavorable decision.  The veteran 
disagreed with the rating decision and this appeal ensued.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claims file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the July 2003 
Statement of the Case (SOC), May 2002 letter, and associated 
correspondence issued since the appellant filed his claims, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the July 2003 SOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the May 2002 letter.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini II, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non-
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, Malignant 
ganglioneuroma.

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A.  Service connection for asthma
and chronic obstructive pulmonary disease

The veteran contends that he asthma and chronic obstructive 
pulmonary disease are related to herbicide exposure during 
his Vietnam service.

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam.  Therefore, 
he is entitled to a presumption of exposure to herbicide 
agents.  The medical record, however, shows that the veteran 
does not have a pulmonary disorder enumerated as a 
presumptive disability.  

In this case, inasmuch as the veteran does not have any of 
the presumptive disorders enumerated specifically under 38 
C.F.R. § 3.309(e), even if exposure to Agent Orange in 
service is presumed, to warrant service connection, evidence 
etiologically linking such exposure to the veteran's claimed 
condition still must be shown, and this is the critical 
inquiry.  In this regard, the record fails to contain even a 
suggestion, much less a medical opinion, that the veteran's 
asthma/chronic obstructive pulmonary disease/allergic 
rhinitis are related to exposure to herbicides sustained 
during service.

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorders on a direct basis.  

Service medical records for the veteran's period of active 
duty were negative for treatment, diagnosis, or complaints 
related to respiratory disorder to include asthma and chronic 
obstructive pulmonary disease.  Additionally, the veteran's 
induction examination of November 1966 and separation 
examination of November 1968 showed that lungs and chest were 
evaluated as normal.  

Private medical records dated in 1974 are on file.  He was 
seen for what was characterized as acute allergic bronchitis 
in February 1974.  He was improved later that month, and had 
continued symptoms in March and April 1974.  In June 1974 
show that the veteran seen with complaints of asthma, 
allergic bronchitis, allergic rhinitis.  The veteran reported 
a six-year history of asthma and allergic bronchitis with an 
increase in severity.  The impressions were allergic rhinitis 
and bronchial asthma.  Records dated in November 1974 show 
treatment for upper and lower respiratory infections and 
asthma.  

There are additional records on file for later in the 1970's 
and into the 1980's which fail to reveal treatment of 
pulmonary pathology.  He was receiving treatment for 
disorders not pertinent herein.

In a March 2002 statement, D.W., M.D. stated that he 
evaluated the veteran in June 1974.  The veteran presented 
with a history of asthma and perennial allergic rhinitis, 
which had been problematic for six years, with an increase in 
severity in the six months prior to the initial visit.  His 
skin tests revealed marked sensitivity to house dust, cat, 
mold, and pollens.  He last saw the veteran in November 1974.  
Reportedly, the veteran was on immuno-therapy for antigens 
into the 1980's, although how the doctor was aware of this is 
unclear.

VA treatment records dated from March 2001 to February 2003 
show continued treatment for allergic rhinitis and asthma.  

During his March 2004 personal hearing before the 
undersigned, the veteran testified that he did not 
experienced any breathing problems in Vietnam.  The breathing 
problems manifested approximately one month following his 
return home from Vietnam.  He sought medical treatment.  
After approximately three to four years of treatment, he was 
referred to a specialist.  His treatment included shots and 
inhalers.  

There is no evidence of asthma, allergic rhinitis, or chronic 
obstructive pulmonary disease in service or for many years 
following service.  Moreover, there is no evidence linking 
the post-service asthma and allergic rhinitis to active 
service or any incident therein.  Accordingly, the claim of 
service connection on a direct basis is denied.  The veteran 
has reported that he had no breathing problems in service.  
He reported first noticing breathing problems shortly after 
separation.  There is no presumptive provision for asthma or 
for chronic obstructive pulmonary disease.  Thus, even if 
clinically established shortly after service, (not the case 
herein), there would be no basis for service connection in 
the absence of symptoms during service.

With respect to the issue of chronic obstructive pulmonary 
disease, the record is negative for a diagnosis of the 
claimed disability.  The Court has held that service 
connection may not be granted if a current disability does 
not exist.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
Accordingly, the Board finds that the veteran's claims of 
entitlement to service connection for chronic obstructive 
pulmonary disease must be denied.

After a careful review of the evidence of record, the Board 
is of the opinion that the overwhelming weight of the 
evidence is against the veteran's claim for service 
connection as the asthma and chronic obstructive pulmonary 
disease as not shown in service, and there is no competent 
evidence of record linking such to service, or any incidents 
therein.  In this regard, although he is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the evidence preponderates against the claim 
of entitlement to service connection.  38 C.F.R. § 3.102.



B.  Service connection
for a skin rash

The veteran contends that he has a skin rash related to 
herbicide (e.g., Agent Orange) exposure during his Vietnam 
service.

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam.  Therefore, 
he is entitled to a presumption of exposure to herbicide 
agents.  The medical record, however, shows that the veteran 
does not have a disorder enumerated as a presumptive 
disability.  

In this case, inasmuch as the veteran does not have any of 
the presumptive skin disorders enumerated specifically under 
38 C.F.R. § 3.309(e), even if exposure to Agent Orange in 
service is presumed, to warrant service connection, evidence 
etiologically linking such exposure to the veteran's claimed 
condition still must be shown, and this is the critical 
inquiry.  In this regard, the record fails to contain even a 
suggestion, much less a medical opinion, that the veteran's 
tinea cruris is related to exposure to herbicides sustained 
during service.

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorder on a direct basis.  

The evidence shows that during his 1966-68 active duty, the 
veteran had service in Vietnam.  Service medical records for 
the veteran's period of active duty were negative for 
treatment, diagnosis, or complaints related to skin 
disabilities including a rash.  Additionally, the veteran's 
induction examination of November 1966 and separation 
examination of November 1968 showed that his skin was 
evaluated as normal.  

VA treatment records dated in August 2002 show that the 
veteran was seen for a routine follow-up, a skin evaluation 
revealed no skin rashes and no itching.  Treatment records 
dated in February 2003 show that the veteran was seen with 
complaints of rash, groin area.  A skin evaluation revealed 
tinea cruris.  

During his personal hearing in March 2004, the veteran 
reported that he developed a skin rash after three or four 
months in Vietnam.  It took six to nine months to get rid of 
the skin rash following his return to the United States.  He 
received treatment from his family doctor upon his return 
from Vietnam.  He continues to experience a skin rash.  

There are no post-service medical records of a skin rash 
until February 2003, when the veteran received treatment for 
tinea cruris at the VA Medical facility.  However, there is 
no medical evidence to suggest that the veteran's current 
skin disorder (tinea cruris) is due to his service or Agent 
Orange exposure during Vietnam service many years ago.  See 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  While the 
veteran believes his current skin disorder is due to Agent 
Orange, he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Furthermore, 
the Secretary of VA has not determined that tinea cruris is 
among the diseases, which are service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2003) have been met.  
See also 38 U.S.C.A. § 1116.

Therefore, the weight of the credible evidence demonstrates 
that the veteran's current skin rash (tinea cruris) began 
many years after his active duty and was not caused by any 
incident of service.  Again, it is emphasized that there is 
no evidence of a skin disorder in service.  Thus, the 
appearance of a skin disorder some months after service (as 
is alleged but not clinically established herein) does not 
provide a basis for a grant.  A skin disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  Service connection for inflamed joints,
 including knees, hands, and feet

The veteran contends that he has chronic disability 
manifested by inflamed joints to include knees, hands, and 
feet related to herbicide (e.g., Agent Orange) exposure 
during his Vietnam service.

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam.  Therefore, 
he is entitled to a presumption of exposure to herbicide 
agents.  The medical record, however, shows that the veteran 
does not have a chronic joint disorder enumerated as a 
presumptive disability.  

In this case, inasmuch as the veteran does not have any of 
the presumptive disorders enumerated specifically under 38 
C.F.R. § 3.309(e), even if exposure to Agent Orange in 
service is presumed, to warrant service connection, evidence 
etiologically linking such exposure to the veteran's claimed 
condition still must be shown, and this is the critical 
inquiry.  In this regard, the record fails to contain even a 
suggestion, much less a medical opinion, that the veteran's 
claimed inflamed joints bore any relationship to exposure to 
herbicides sustained during service.

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorder on a direct basis.  

Service medical records for the veteran's period of active 
duty were negative for treatment, diagnosis, or complaints 
related to inflamed joints including knees, hands, and feet.  
Additionally, the veteran's induction examination of November 
1966 and separation examination of November 1968 showed that 
the feet, upper extremities, and lower extremities were 
evaluated as normal.  

In 1977, records show treatment for a back disorder, 
apparently secondary to an injury.  Chronic disability is not 
clinically established.

VA treatment records dated from March 2001 to February 2003 
are negative for complaints or treatment for inflamed joints.  

Private medical records negative for complaints or treatment 
pertinent to inflamed joints.  

VA treatment records dated from March 2001 to February 2003 
show complaints and treatment for pain in both knees and 
right hand.  The pain was described as tingling and aching.  
The problem list includes a notation for degenerative joint 
disease.  However, there is no radiographic evidence of 
degenerative joint disease.  

With regard to the notation of degenerative joint disease, 
the Board finds that the condition is not supported by 
radiographic evidence.  Notwithstanding, there is no evidence 
of record to show degenerative joint disease to a compensable 
level within the veteran's initial year of separation from 
service.  Moreover, there is no opinion linking the condition 
to service or an incident therein.  

During his March 2004 hearing before the undersigned, the 
veteran stated that he experienced a burning sensation in his 
feet and knees.  His left toe was completely numb.  His feet 
sweat a lot.  He stated that no medical professional had 
diagnosed his condition.  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Board hastens to add that the evidence clearly suggests 
that the veteran experiences symptoms of burning sensation, 
tingling, and numbness.  However, symptoms such as burning 
sensation, tingling, and numbness alone, without a finding of 
an underlying disability, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In short, absent a current diagnosis of orthopedic or 
neurological disability, medically diagnosed, service 
connection cannot be granted.

In the complete absence of any medical evidence of record 
whatsoever confirming the veteran currently has underlying 
disabilities manifested by inflamed joints, burning 
sensation, numbness, and tingling the overwhelming weight of 
the evidence is against the claim of service connection for 
inflamed joints to include knees, hands, and feet due to 
herbicide exposure, and the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease (claimed as breathing problems) 
due to herbicide exposure is denied.  

Entitlement to service connection for a skin rash due to 
herbicide exposure is denied.  

Entitlement to service connection for inflamed joints to 
include knees, hands, and feet due to herbicide exposure is 
denied.  


REMAND

The RO, in March 2003, granted entitlement to service 
connection for diabetes mellitus and assigned a 20 percent 
rating effective May 8, 2001.  The RO based its decision on 
medical records that showed a history of diabetes mellitus 
since 1995.  VA outpatient treatment records have been 
obtained and associated with the claims file.  The veteran is 
seeking a rating in excess of 20 percent.  

The Board observes that the veteran has not been afforded a 
VA examination to date addressing the current severity and 
symptoms of his service-connected diabetes mellitus.  It is 
imperative that such an examination be conducted prior to 
action by the Board on this claim.  Specifically, the veteran 
has complaints concerning his hands and feet which he 
attributes to his diabetes.  There is insufficient evidence 
on file to evaluate this contention.  The veteran's 
representative has contended that examination is needed to 
evaluate this matter.

The Court of Appeals for Veterans Claims has held that the 
fulfillment of the statutory duty to assist includes 
providing a VA examinations by a specialist when recommended 
and conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that a medical examination is 
required prior to appellate review.

The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service- 
connected disability since February 2003.  
(The veteran should be asked to provide 
assistance in identifying and obtaining 
these records as needed.)  These records 
should include physician treatment notes, 
and any other records not previously made 
a part of the claims folders.  Complete 
copies of all records should be 
associated with the claims folder.  If 
records are not obtained, or if there are 
no records available, the claims folder 
should contain appropriate documentation 
concerning attempts made to obtain the 
records.

2.  The veteran must be afforded an 
examination to ascertain the severity of 
his diabetes mellitus.  The veteran 
should also be afforded a neurological 
examination to address his complaints of 
tingling and numbness of the feet in 
order to determine if these symptoms are 
related to the service-connected diabetes 
mellitus.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examining physician should report all 
pertinent medical complaints, symptoms, 
and clinical findings of the diabetes, in 
accordance with applicable protocols.  

The examiner must comment specifically 
upon whether the veteran's service-
connected diabetes mellitus requires 
insulin, restricted diet, and regulation 
of activities.  

The examiner must also report episodes of 
ketoacidosis or hypoglycemic reactions 
and if such episodes require 
hospitalizations, and if so, how many per 
year.  The examiner must also report 
whether such episodes require visits to a 
diabetic care provider, and if so, how 
many times per month.  The examiner must 
also comment upon complications due to 
the veteran's service-connected diabetes 
mellitus and the severity of each.  The 
examiner should also comment upon the 
presence of progressive loss of weight 
and strength.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
remaining issue.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



